DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 07/13/2022, with respect to claims 1-3, 13-16 and 26-38 have been fully considered and are persuasive. The objection of claims 1-3, 13-16 and 26-38 will be withdrawn if they were to enter.
Applicant’s arguments, see page 9, filed 07/13/2022, with respect to claims 1-3, 13, 26-29, 31, 33-34 and 37 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1-3, 13, 26-29, 31, 33-34 and 37 will be withdrawn if they were to enter.
Applicant's arguments, see pages 9-11, filed 07/13/2022, with respect to claims 1, 14, 27, 30-32, 34 and 38 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that “Although Hou generally discusses indicating a sidelink numerology, Hou makes no mention of indicating numerology between wireless devices "based on the subcarrier spacing" of a broadcast signal of a PSBCH. Instead, Hou only discusses transmitting a numerology indication explicitly using a field in the payload of a signal. See, e.g., Hou paragraphs 133-134. Hou does not describe deriving numerology implicitly based on qualities of a signal used for PSBCH transmission. In fact, Hou does not discuss deriving a numerology based on implicit characteristics of a signal at all. Instead, Hou suggests that it is not directed to any implicit of derivation numerology because "the numerology used by the transmitting device [of Hou] for transmitting the SCI signaling may be pre-configured by the transmitting and receiving parties, or may be randomly selected." See Hou Paragraph 137. Accordingly, the numerology of Hou is necessarily directed to an explicit determination of numerology that does not map to "deriving the first numerology" of claim 1 because the numerology of Hou is affirmatively indicated, either through pre-configuration or random selection. For at least these reasons, Hou fails to teach "deriving the first numerology based on a subcarrier spacing of a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH)" as recited in claim 1” in page 10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., indicating numerology between wireless devices "based on the subcarrier spacing" of a broadcast signal of a PSBCH ... deriving numerology implicitly based on qualities of a signal used for PSBCH transmission ... deriving a numerology based on implicit characteristics of a signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hou discloses determining a first numerology [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration] is associated with sidelink communication signaling with a second UE by deriving the first numerology based on a subcarrier spacing of a broadcast signal received from the second UE over a physical sidelink broadcast channel (PSBCH) [see Fig. 8, step S803, para. 136-137; the first UE (receiving device) receives, from a second UE (transmitting device), a broadcast SCI signal (see para. 133) over a PSBCH (see para. 75) and decode/obtain the numerology configuration associated with sidelink communication with the second UE (transmitting device) based on the selected numerology of the SCI signal (see para. 72-77, 104; the selected numerology includes subcarrier spacing)]; and listening to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].
In view of the above response, Hou teaches each and every element as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469